616 So.2d 190 (1993)
HEWITT CONTRACTING COMPANY, INC., Appellant,
v.
JOYNER ELECTRIC, INC., a Florida corporation, Appellee.
No. 92-2247.
District Court of Appeal of Florida, Fifth District.
April 9, 1993.
Maxwell G. Battle, Jr., Dunedin, for appellant.
Michael R. Kercher, of Broad & Cassel, Tallahassee, for appellee.
DIAMANTIS, Judge.
This is an appeal from a sua sponte order transferring this case from Lake County to Leon County, thereby depriving appellant of its chosen venue. We reverse because appellant did not receive notice of the trial court's intention to transfer venue *191 of this action and, therefore, appellant was denied due process of law. Morris-Edge Masonry v. Tonn & Blank, Inc., 461 So.2d 1036 (Fla. 4th DCA 1985). See also Bailey v. Treasure, 462 So.2d 537 (Fla. 4th DCA 1985); Ingaglio v. Ennis, 443 So.2d 459 (Fla. 4th DCA 1984); Fla.R.Civ.P. 1.100(b).
On remand a change of venue to Leon County may be proper; however, that issue can be decided only after both parties receive appropriate notice and an opportunity to be heard. Alternatively, any interested party may also consider the appropriateness of an abatement or a stay of these proceedings pursuant to the principles set forth in Lightsey v. Williams, 526 So.2d 764 (Fla. 5th DCA 1988).
REVERSED and REMANDED for proceedings consistent with this opinion.
W. SHARP and THOMPSON, JJ., concur.